DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               DOREEN HOLDEN and MICHAEL PIERREL,
                           Appellants,

                                     v.

               HOMEOWNERS CHOICE PROPERTY AND
                 CASUALTY INSURANCE COMPANY,
                            Appellee.

                    Nos. 4D17-2364 and 4D17-2397

                          [September 27, 2018]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Jeffrey Dana Gillen, Judge; L.T. Case No.
502014CA014207XXXXMBAE.

   Todd S. Stewart of the Law Offices of Todd S. Stewart, P.A., Jupiter and
Margaret M. Bichler of Trelles & Bichler, North Palm Beach, for appellant
Michael Pierrel.

   Michael J. Overbeck of Schuler, Halvorson, Weisser, Zoeller &
Overbeck, P.A., West Palm Beach, Andrew A. Harris and Adam Richardson
of Burlington & Rockenbach, P.A., West Palm Beach, for appellant Doreen
Holden.

   Diane H. Tutt of Conroy Simberg, Hollywood, for appellee.

PER CURIAM.

   Affirmed.

MAY and FORST, JJ., and HILAL, Jennifer, Associate Judge, concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.